Citation Nr: 0843945	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from October 1972 to October 
1974.

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that in pertinent part continued 
a 40 percent rating for degenerative joint disease of the low 
back.  

In pertinent part of a March 2007 decision, the Board of 
Veterans' Appeals (Board) denied a claim for an increased 
rating for the lumbar spine; however, in a July 16, 2008-
dated order, the United States Court of Appeals for Veterans 
Claims (Court) remanded this portion, and only this portion, 
of the Board's decision for compliance with instructions set 
forth in a Joint Motion for Remand. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In conjunction with the appellant's claim for an increased 
rating for the lumbar spine, according to a Joint Motion for 
Remand, VA must "provide Appellant a medical examination 
during a time when his lumbar degenerative disc disease 
flares up."  See Joint Motion for Remand, p. 7.  

Also in conjunction with the claim for an increased rating 
for the lumbar spine, the appellant has asserted that his 
service-connected lumbar spine disability precludes gainful 
employment.  According to the Joint Motion for Remand, he 
desires a total disability rating for compensation purposes 
based on individual unemployability (TDIU).  

Review of the claims file reveals that in April 2002, the 
appellant had claimed unemployability.  The RO immediately 
sent him a VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability.  To date, 
the appellant has not returned the completed application nor 
has he requested a replacement form.  Nevertheless, the AOJ 
should again forward a VA Form 21-8940 to him and then 
proceed with any further notice, development, and 
adjudication deemed appropriate.  When the record contains 
evidence of potential entitlement to a TDIU, that evidence 
becomes an inferred claim that must be adjudicated.  Norris 
v. West, 12 Vet. App. 413 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001). 

It is not known whether there are pertinent Social Security 
Administration (SSA) records.  See Martin v. Brown, 4 Vet. 
App. 136, 140 (1993) (BVA erred when it failed to provide 
reasons and bases for its conclusion that SSA records were 
not relevant to the claim).  An attempt must be made to 
obtain any SSA record of disability benefits, if available.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any 
available SSA decision and the medical 
records upon which that decision is 
based.  Documentation of all attempts 
undertaken by the AOJ should be 
associated with the claims folder.  

2.  The AOJ should forward a VA Form 21-
8940 to the appellant.  Following receipt 
of the completed Form, the AOJ should 
proceed with any further notice, 
development, and adjudication deemed 
appropriate.  

3.  The AOJ should make arrangements for 
an examination of the appellant by an 
orthopedist to assess the nature and 
severity of the appellant's service-
connected lumbar spine disability.  The 
examination must be scheduled during a 
flare-up of symptoms.  The claims file 
should be made available to the physician 
for review.  All indicated tests and 
studies should be undertaken.  `The 
physician is asked to review the claims 
file, note that review in the report, 
examine the lumbar spine and offer 
current diagnoses.  The physician is 
asked to address the range of motion of 
the lumbar spine, including the pain-free 
range of motion, and address whether 
there is weakness, fatigability, or 
incoordination due to pain.  The 
physician is asked to note whether bed 
rest has been prescribed by a physician 
during any portion of the appeal period.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim for an increased rating for 
degenerative joint disease of the lumbar 
spine, including a TDIU and/or 
extraschedular consideration, as 
appropriate.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appellant is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


